NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0991n.06

                                           No. 13-3090

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


PJETER LLESHI,                                           )
ANTONETA LLESHI,                                         )                        FILED
                                                         )                  Nov 20, 2013
       Petitioners,                                      )              DEBORAH S. HUNT, Clerk
                                                         )
v.                                                       )
                                                         )    ON PETITION FOR REVIEW OF
ERIC H. HOLDER, JR., Attorney General,                   )    AN ORDER OF THE BOARD OF
                                                         )    IMMIGRATION APPEALS
       Respondent.                                       )



       Before: DAUGHTREY, KETHLEDGE, and DONALD, Circuit Judges.

       KETHLEDGE, Circuit Judge. Pjeter and Antoneta Lleshi seek review of the Board of

Immigration Appeals’ denial of their motion to reopen and reconsider their applications for

humanitarian asylum. We deny the petition.

       Pjeter and Antoneta Lleshi—and their children, Marjana and Dhimitri—are Albanian

citizens. Pjeter and Antoneta were pro-democracy activists in communist Albania. As a result, they

were repeatedly beaten and abused by the Albanian police. In 1995, the Lleshis left Albania for

Greece. There, a handful of men, who the Lleshis believe were members of the Albanian secret

police, severely beat Pjeter with a metal rod.

       Pjeter entered the United States in 1999; Antoneta and the children followed in 2001. They

later filed applications for humanitarian asylum, arguing that they had suffered past persecution in

Albania and would suffer future persecution and other serious harm if they returned. Although an
No. 13-3090
Pjeter Leshi, et al. v. Eric Holder, Jr.

immigration judge initially granted their applications, the BIA remanded the case and ordered the

IJ to make additional factual findings. On remand, a different IJ made those findings and denied the

Lleshis’ applications. The BIA affirmed that decision on May 28, 2010. The Lleshis then filed a

petition for review, which we denied. See Lleshi v. Holder, 460 F. App’x 520 (6th Cir. 2012).

        On July 30, 2012, the Lleshis filed a motion to reopen and reconsider their applications for

humanitarian asylum. The BIA denied the motion on the ground that it was untimely, and further

explained that it would have denied the motion on the merits in any event. The Lleshis then filed

this petition for review. Pursuant to the parties’ stipulation, we remanded the case with respect to

Marjana and Dhmitri so that the BIA could “administratively close their removal proceedings”

pursuant to the Deferred Action for Childhood Arrivals Program. (Under that program, persons who

illegally entered the United States as children may have their removal proceedings delayed if they

meet certain conditions.) Accordingly, the petition before us now concerns only Pjeter and

Antoneta.

        We review the BIA’s denial of the Lleshis’ motion for an abuse of discretion. See Alizoti

v. Gonzales, 477 F.3d 448, 451 (6th Cir. 2007). The BIA denied the Lleshis’ motion as untimely.

A motion to reconsider must be filed “within 30 days of the date of entry of a final administrative

order of removal[,]” without exception. 8 U.S.C. § 1229a(c)(6)(B). Subject to certain “narrow

exceptions,” a motion to reopen must be filed within 90 days of the same date. The exceptions are

as follows: (1) cases in which the BIA reopens proceedings sua sponte; (2) cases in which all of the

parties agree to reopen; (3) cases in which there are changed circumstances in the country to which




                                                -2-
No. 13-3090
Pjeter Leshi, et al. v. Eric Holder, Jr.

the alien is to be removed; and (4) certain cases in which the decision was issued in absentia. See

Barry v. Mukasey, 524 F.3d 721, 723 (6th Cir. 2008); 8 C.F.R. § 1003.2 (a), (c)(3).

        Here, the “final administrative order of removal” was the BIA’s May 28, 2010 decision. The

Lleshis filed their motion to reconsider and reopen more than two years later, on July 30, 2012.

There are no exceptions to the 30-day deadline to file a motion to reconsider, which means that the

BIA did not abuse its discretion in denying the motion as untimely. See Prekaj v. I.N.S.,

384 F.3d 265, 268 (6th Cir. 2004). As to the motion to reopen, the Lleshis argue only that the BIA’s

decision in Matter of L-S-, 25 I&N Dec. 705 (BIA 2012), amounts to a change in the law that

warrants reopening of the BIA’s decision to deny their applications. But a change in the law is not

one of the exceptions to the 90-day deadline to file a motion to reopen. Thus, the BIA did not abuse

its discretion in denying the motion as untimely.

        The petition for review is denied.




                                                -3-